          Case 7:18-cr-00194-DC Document 33 Filed 01/15/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                        MIDLAND-ODESSA DIVISION
UNITED STATES OF AMERICA                        §
                                                §      CRIMINAL NO:
vs.                                             §      MO:18-CR-00194(1)-DC
                                                §
(1) MATTHEW WILLIAMS                            §

              ORDER RESETTING SENTENCING MIDLAND
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
SENTENCING MIDLAND in Courtroom 3, on the Third floor of the United States
Courthouse, 200 E. Wall, Midland, TX, on Friday, February 01, 2019 at 09:15 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 15th day of January, 2019.




                                                ______________________________
                                                DAVID COUNTS
                                                UNITED STATES DISTRICT JUDGE
